
	

113 SRES 461 ATS: Honoring James L. Oberstar as a remarkable public servant who served in Congress with extraordinary dedication and purpose.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 461
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Ms. Klobuchar (for herself, Mr. Franken, Mr. Harkin, and Mr. Begich) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring James L. Oberstar as a remarkable public servant who served in Congress with extraordinary
			 dedication and purpose.
	
	
		Whereas James L. Oberstar was born on September 10, 1934, in Chisholm, Minnesota;Whereas James L. Oberstar was a distinguished legislator who served 36 years in Congress, from 1975
			 to 2011, as a member
			 of the House of Representatives from northern Minnesota, making him the
			 longest serving Congressman for the State of Minnesota;Whereas James L. Oberstar was an expert on public works and transportation issues and devoted his
			 public career to improving transportation and infrastructure, including
			 through his work as a staff member for John Blatnik, member of the House
			 of Representatives from Minnesota, from 1963 to 1974;Whereas James L. Oberstar was a staunch supporter of the iron ore industry in Minnesota and fought
			 tirelessly to keep the mines open, protect the rights of workers, and
			 improve safety conditions;Whereas, throughout his career, James L. Oberstar secured Federal funding for local communities for
			 the development of bike lanes, sidewalks, biking trails, and hiking trails
			 across Minnesota and the United States;Whereas James L. Oberstar was the Chair of the Committee on Transportation and Infrastructure of
			 the
			 House of Representatives during the 110th and 111th Congress;Whereas James L. Oberstar was a supporter of the Federal Safe Routes to School Program which
			 improves
			 safety on walking and bicycling routes to school and encourages children
			 and families to travel between home and school by walking or biking;Whereas James L. Oberstar introduced H.R. 3311 during the 110th Congress to provide emergency
			 funding
			 to replace the I-35W bridge in Minneapolis, Minnesota, after its tragic
			 collapse in 2007;Whereas James L. Oberstar was a strong advocate for improving aviation safety and served as Chair
			 of
			 the Subcommittee on Aviation of the Committee on Transportation and
			 Infrastructure of the House of Representatives from 1989 to 1994; andWhereas James L. Oberstar was a tireless champion of maritime issues, particularly those on the
			 Great
			 Lakes, and on May 24, 2011, the shipping vessel the Honorable James L.
			 Oberstar was christened in Duluth, Minnesota:	Now, therefore, be it
		
	
		That the Senate—(1)honors James L. Oberstar as a remarkable public servant who served in  Congress with extraordinary
			 dedication and purpose;(2)remembers the work James L. Oberstar accomplished to improve transportation, infrastructure, and
			 mine
			 safety; and(3)recognizes the indelible legacy James L. Oberstar has left on the State of Minnesota and the United
			 States.
			
